STEVEN D. ROBINSON, Judge
(dissenting).
In this appeal by the State, certiorari is not an alternative for the Court’s consideration in light of McIntosh v. State, 11 FLW 434 (Fla. 1986) following Jones v. State, 477 So.2d 566 (Fla. 1985) and State v. C.C., 476 So.2d 144 (Fla. 1985).
Even if these definite precedents did not apply, certiorari would not be appropriate in that the error complained of is not one to which the trial judge either lacked jurisdiction or departed from the essential requirements of law. There was no “inherent illegality, or irregularity, an abuse of power or act of judicial tyranny perpetuated with disregard of procedural requirements, resulting in a gross miscarriage of justice.” Jones at 569 (Boyd, C.J., concurring specially). In other words, the sanction imposed by the trial court cannot be considered essential illegality as opposed to possible legal error.
Based on the foregoing, I would affirm the Order Imposing Sanctions.